Order entered April 30, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-01560-CR

                   WILLIAM WAYNE HENSON, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 265th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F15-25022-R

                                     ORDER

      On March 25, 2020, we ordered the Dallas County District Clerk to file, by

April 8, 2020, a supplemental clerk’s record containing the presentence

investigation report in this case. Before the Court is the April 28, 2020 request of

the Dallas County District Clerk for additional time to comply. We GRANT the

request and ORDER the supplemental clerk’s record filed by May 22, 2020.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE